Name: Decision of the EEA Joint Committee No 45/95 of 22 June 1995 amending Annex II to the EEA Agreement (Technical regulations, standards, testing and certification)
 Type: Decision
 Subject Matter: competition;  deterioration of the environment;  consumption;  health;  marketing;  European Union law;  European construction
 Date Published: 1996-06-13

 13.6.1996 EN Official Journal of the European Communities L 140/41 DECISION OF THE EEA JOINT COMMITTEE No 45/95 of 22 June 1995 amending Annex II to the EEA Agreement (Technical regulations, standards, testing and certification) THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, amended by the Protocol adjusting the Agreement, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 17/95 (1); Whereas Directive 94/48/EC of the European Parliament and of the Council of 7 December 1994 amending for the 13th time Directive 76/769/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations (2), is to be incorporated into the Agreement; Whereas European Parliament and Council Directive 94/60/EC of 20 December 1994 amending for the 14th time Directive 76/769/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations (3) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indents shall be added in point 4 (Council Directive 76/769/EEC) in Chapter XV of Annex II to the Agreement before the adaptation:  394 L 0048: Directive 94/48/EC of the European Parliament and of the Council of 7 December 1994 (OJ No L 331, 21. 12. 1994, p. 7),  394 L 0060: European Parliament and Council Directive 94/60/EC of 20 December 1994 (OJ No L 365, 31. 12. 1994, p. 1). Article 2 The texts of Directives 94/48/EC and 94/60/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 July 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section and the EEA Supplement to the Official Journal of the European Communities. Done at Brussels, 22 June 1995. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 83, 13. 4. 1995, p. 48. (2) OJ No L 331, 21. 12. 1994, p. 7. (3) OJ No L 365, 31. 12. 1994, p. 1.